Herbert R. Brown, J.,
dissenting. I agree that all parents have a duty to support their children. Common law in Ohio indeed allows a judicial determination of the child-support obligation of a noncustodial parent. Unfortunately, that issue is not before us.
Appellant brought a “petition to adopt a foreign decree for modification of child support.” Child support in this case has been determined solely on the basis of a private agreement. No court in any state has issued a decree involving child support. Thus, it is impossible for any court in this state to adopt, let alone modify, a foreign decree that does not exist.
Liberal interpretation cannot transform appellant’s “petition” into a complaint for a common-law action to establish appellee’s child-support obligation. The case was properly dismissed, and we should affirm.
Moyer, C.J., concurs in the foregoing dissenting opinion.